t c summary opinion united_states tax_court tina and sheafen kuo petitioners v commissioner of internal revenue respondent docket no 17217-99s filed date sheafen kuo pro_se howard j schneck for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure for the taxable_year after concessions noted below the issues for decision are whether petitioners are entitled to business and rental expense deductions in excess of those allowed by respondent whether petitioners are entitled to a child_care_credit in excess of the amount allowed by respondent or alternatively entitled to exclude from income the cost of child care services under sec_129 whether petitioners received but did not report dividend income and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in staten island new york on the date the petition was filed in this case the first issue for decision is whether petitioners are entitled to business and rental expense deductions in excess of those allowed by respondent petitioners claimed dollar_figure of business_expenses on schedule c profit or loss from business - - and rental expenses of dollar_figure on schedule e supplemental income and loss respondent disallowed dollar_figure of the business_expenses and dollar_figure of the rental expenses ’ sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 allows a deduction for the ordinary and necessary expenses paid during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_262 provides that no deduction is allowed for personal living or family_expenses taxpayers generally must keep sufficient records to establish the amounts of claimed deductions see sec_6001 43_tc_824 with certain exceptions in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amounts of the expenses is of his own making see 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some basis ‘petitioners concede several individual business and rental expense deductions which we need not list in detail - - upon which estimates may be made see 85_tc_731 furthermore sec_274 provides that unless the taxpayer complies with strict substantiation rules no deduction is allowable for any traveling expenses under sec_162 for any entertainment_expenses or with respect to any listed_property see sec_274 the taxpayer must substantiate the amount time place and business_purpose of these expenses by adequate_records or by sufficient evidence corroborating his own statement see sec_274 these substantiation rules of sec_274 supersede the cohan doctrine see 50_tc_823 affd 412_f2d_201 2d cir petitioner husband mr kuo testified that in he was the sole_proprietor of a business named kuos technologies which was involved in the development of a computer security system assuming arguendo that mr kuo in fact was engaged in a trade_or_business during petitioners have failed to produce any reliable evidence that he paid business_expenses in excess of those allowed as deductions by respondent furthermore the testimony by mr kuo at trial indicated that many of the expenses claimed are nondeductible personal expenses similarly petitioners failed to produce any reliable evidence showing the proper amounts of additional rental expenses we note that even if petitioners had provided such evidence the propriety of the - - deductions would still be in question because the claimed rental property was the first floor of their personal_residence which was purportedly being rented to their own alleged business we uphold respondent’s determinations regarding the business and rental expenses the second issue for decision is whether petitioners are entitled to a child_care_credit in excess of the amount allowed by respondent or alternatively entitled to exclude from income the cost of child care services under sec_129 petitioners claimed a credit of dollar_figure of which respondent disallowed dollar_figure petitioners do not contend that they are eligible for the sec_21 child_care_credit in any amount greater than that allowed by respondent we so hold rather they argue that dollar_figure or some greater amount of child care services should be excluded from income under sec_129 sec_129 provides that gross_income of an employee does not include amounts paid_or_incurred by the employer for dependent_care_assistance provided to such employee if the assistance is furnished pursuant to certain types of programs petitioners have not established that any of the income reported on their return was an amount_paid or incurred by an employer for dependent_care_assistance they are therefore not entitled to exclude any such amount from income -- - the third issue for decision is whether petitioners received but did not report dividend income respondent determined that petitioners failed to report dollar_figure in dividend income from charles schwab gross_income generally includes income from whatever source derived including dividends see sec_61 sec_301 petitioners do not deny receiving the dollar_figure of dividend income from charles schwab rather mr kuo testified that the dividend income was reported on the schedule c as gross_receipts the remainder of the reported dollar_figure in gross_receipts was purportedly a mistake and not income we find this testimony to be incredible we do not believe that petitioners reported dividend income as the sole income from their computer-related business and that in the process they somehow mistakenly entered dollar_figure instead of dollar_figure we uphold respondent’s determination that petitioners received dollar_figure in unreported income the final issue for decision is whether petitioners are liable for an accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for an accuracy-related_penalty imposed by sec_6662 for the portion of the underpayment_of_tax for attributable to respondent concedes the following amounts reflected in the notice_of_deficiency as unreported income dollar_figure of dividends and dollar_figure of interest from herzog geduld and dollar_figure of dividends and dollar_figure of interest from e trade securities petitioners concede receiving unreported interest_income of dollar_figure from summit bank - petitioners’ failure to report a total of dollar_figure of dividend income because such underpayment was due to negligence or disregard of rules or regulations sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year see id srespondent concedes the portion of the penalty attributable to dollar_figure of this amount --- - petitioners have failed to introduce any evidence that would show reasonable_cause and good_faith on their part on the contrary the record shows an absence of adequate books_and_records and meager efforts to properly assess their tax_liability for we uphold respondent’s determination that petitioners are liable for the accuracy-related_penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
